Case 1:15-cv-01061-ML Document 56-2 Filed 11/19/18 Page 1 of 2




                  EXHIBITB




                              6
          Case 1:15-cv-01061-ML Document 56-2 Filed 11/19/18 Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


AARON GEORGE GUZMAN                            §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §   Civil Action No. 1:15-CV-01061-ML
                                               §
TECHERTAIN, LLC D/B/A ONBUZZ,                  §
ALAN ELIAS, & DAVID VAN GORDER                 §
                                               §
               Defendants.                     §


             ORDER GRANTING PLAINTIFF AARON GEORGE GUZMAN
                  MOTION TO DISMISS WITHOUT PREJUDICE

       On this day come to be heard Plaintiff Aaron George Guzman's Motion to Dismiss Claims

Without Prejudice (the "Motion"). Having reviewed the Motion, and noting that the same is

agreed-upon by the parties, the Court finds that the Motion should be GRANTED. It is therefore

       ORDERED that the Motion is GRANTED, and that Plaintiff Aaron George Guzman's

claims that were asserted or that could have been asserted in this action are hereby dismissed

without prejudice to refiling same.



SO ORDERED this _ _ day of _ _ _ _, 2018.


                                                   PRESIDING JUDGE




                                              7
